                        1:19-cv-01371-SLD-JEH # 14            Page 1 of 2
                                                                                                     E-FILED
                                                                      Tuesday, 02 March, 2021 04:33:44 PM
                                                                             Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

 LARRY C.,                                        )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )     Case No. 1:19-cv-01371-SLD-JEH
                                                  )
 ANDREW SAUL,                                     )
                                                  )
                Defendant.                        )

                                             ORDER

       Plaintiff Larry C. filed an application for disability insurance benefits. The

Commissioner of the Social Security Administration Andrew Saul (“the Commissioner”) denied

his application, and Larry seeks judicial review of the Commissioner’s decision pursuant to 42

U.S.C. § 405(g). See Compl. 1, ECF No. 1. Before the Court are Larry’s Motion for Summary

Judgment, ECF No. 9, the Commissioner’s Motion for Summary Affirmance, ECF No. 12, and

United States Magistrate Judge Jonathan E. Hawley’s Report and Recommendation, ECF No. 13,

which recommends granting Larry’s motion and denying the Commissioner’s motion.

       When a matter dispositive of a party’s claim or defense is referred to a magistrate judge,

the magistrate judge will “enter a recommended disposition, including, if appropriate, proposed

findings of fact.” Fed. R. Civ. P. 72(b)(1). A party may file written objections to the Report and

Recommendation within fourteen days of its service. Id. 72(b)(2). The district judge will then

“determine de novo any part of the magistrate judge’s disposition that has been properly objected

to.” Id. 72(b)(3). Any unobjected portions will be reviewed for clear error only. Johnson v.

Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Neither party has objected to any portion of Judge Hawley’s Report and

Recommendation, so the Court reviews it only for clear error. The Court notes that Judge

                                                 1
                        1:19-cv-01371-SLD-JEH # 14           Page 2 of 2




Hawley’s review was limited to determining only whether the ALJ applied the correct legal

standard and whether substantial evidence supports the ALJ’s decision. See Barnett v. Barnhart,

381 F.3d 664, 668 (7th Cir. 2004). “Substantial evidence” is defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Id. (quotation marks

omitted). While the ALJ “is not required to provide a complete and written evaluation of every

piece of testimony and evidence,” he “must build a logical bridge from the evidence to his

conclusion.” Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015) (quotation marks omitted).

       After reviewing the Report and Recommendation, the parties’ motions and memoranda,

the record, and the applicable law, the Court finds no clear error. Accordingly, the Report and

Recommendation, ECF No. 13, is ADOPTED. Plaintiff Larry C.’s Motion for Summary

Judgment, ECF No. 9, is GRANTED, and the Commissioner’s Motion for Summary Affirmance,

ECF No. 12, is DENIED. Pursuant to 42 U.S.C. § 405(g), the Commissioner’s decision in this

matter is REVERSED, and the cause is REMANDED for further proceedings consistent with the

Report and Recommendation. The Clerk is directed to enter judgment and close the case.



       Entered this 2nd day of March, 2021.

                                                            s/ Sara Darrow
                                                           SARA DARROW
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                                2
